DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Pitch Angles of an Aircraft Engine Rotor Assembly”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pitch change mechanism … for changing a pitch of the … blades” in claim 14 ll. 6-7, invoking 112(f).
“a pitch change mechanism … for changing a pitch of the … blades” in claim 20 ll. 10-11, invoking 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 ll. 2 “a second operating condition”, is unclear because previously in claim 1, there is no mention of a first operating condition. It is unclear if there is a first operating condition in addition to the second operating condition recited in claim 13. 
Claim 14 ll. 6-7 and claim 20 ll. 10-11 recite the limitation “a pitch change mechanism … for changing a pitch of the … blades”, invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to the specification Para 0039 and Fig 2, the pitch change mechanism 132 can include a stationary swash plate and rotating swash plate, where the stationary swash plate is controlled to control the pitch of the fan blades 128 and the rotating swash plate is mechanically in communication with the stationary swash plate and conveys the pitch position to the fan blades 128 through various pitch links. However, it is unclear how these components are connected, specifically how the stationary swash plate is connected to the rotating swash plate to move via the pitch links, such that their collective movement mechanically rotate the fan blades 128 resulting in different pitch angles. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysman (US 20200024982 A1).
Regarding claim 1
	Zysman discloses a method of operating an aircraft engine (a propulsion system 18, Para 0030) coupled to a wing (wings attached to fuselage 12 annotated in Fig 1) of an aircraft (10) comprising: 
setting a pitch of a plurality of rotor blades (Fig 8, the plurality of fan blades 20 are rotatable, i.e. rotor blades, about an axis 46 to adjust a pitch angle, Para 0041) of a rotor assembly (fan assembly 16) of the aircraft engine at non-uniform pitch angles (non-uniform pitch angles of plurality of blades shown in top graph of Fig 7) along a circumferential direction (circumference 30 in Fig 3 shown in graphs of Fig 7) of the aircraft engine such that the plurality of rotor blades define a first pitch at a first position (1st pitch at position 0 degree in Fig 7) and a second pitch at a second position (2nd pitch at position 180 degrees, as annotated in Fig 7), wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch (1st pitch is different from 2nd pitch in Fig 7c).

    PNG
    media_image1.png
    587
    1102
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    728
    888
    media_image2.png
    Greyscale

Regarding claim 4
Zysman discloses the method of claim 1.
Zysman further discloses the method comprising: 
receiving data indicative of an operating condition (boundary layer airflow 24 in Figs 2 and 8, showing the varying airflow velocity, Para 0031, with lower velocities region 32 and higher velocities region 34, Para 0033, these velocities are interpreted to be data indicative of the intake airflow during operation of the engine) of the aircraft engine, and 
wherein setting the pitch of the plurality of rotor blades comprises setting the pitch of the plurality of rotor blades in response to the received data indicative of the operating condition of the aircraft engine (pitch angle is increased as each blade 20 moves into boundary layer region 36 and decreased as the blade 20 moves back to boundary region 38, Para 0037, this indicate that the pitch of the rotor blades 20 are set, increase or decrease the pitch, in response to intake airflow velocities data).
Regarding claim 5
Zysman discloses the method of claim 4.
Zysman further discloses wherein the operating condition is a high lift operating condition (Fig 1 showing the aircraft flying in the air which is construed to be a high lift operation, the claim does not require specific details of what constitutes a high lift versus low lift, therefore, the aircraft being in the air in Fig 1 shows that the aircraft is experiencing high lift).
Regarding claim 7
Zysman discloses the method of claim 4. 
Zysman further discloses wherein setting the pitch of the plurality of rotor blades comprises modifying the pitch of the plurality of rotor blades to non-uniform pitch angles along the circumferential direction (Fig 7 showing the rotor blades at different pitch angles along the circumferential direction, from 0 to 360 degrees) such that the plurality of rotor blades define the first pitch at the first position (1st pitch at position 0 degree in Fig 7)  and the second pitch at the second position (2nd pitch at position 180 degrees, as annotated in Fig 7 above).
Regarding claim 9
Zysman discloses the method of claim 4.
Zysman further discloses wherein receiving data indicative of the operating condition of the aircraft engine comprises receiving data indicative of an airspeed (boundary layer airflow 24 in Fig 2, showing the varying airflow velocity, i.e. airspeed, Para 0031).
Regarding claim 12
Zysman discloses the method of claim 1.
Zysman further discloses wherein setting the pitch of the plurality of rotor blades comprises setting the pitch of the plurality of rotor blades with a pitch change mechanism (Fig 8, a pitch mechanism 66 coupled to each of the fan blades 20 for rotating the blades about the axis 46 to adjust a pitch angle, Para 0041).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman, as applied to claim 1 above, and in view of Golling (US 8645007 B2).
Regarding claim 3
	Zysman discloses the method of claim 1.
Zysman is silent on wherein the top of the wing is a suction side of the wing, and wherein the bottom of the wing is a pressure side of the wing.
However, Golling teaches an aircraft (Fig 1) having a wing (1 Fig 2), wherein the top of the wing is a suction side of the wing (top upper side M-1 is a suction side, Col 4 ll. 59-62), and wherein the bottom of the wing is a pressure side of the wing (bottom lower side M-2 is the pressure side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the wing in Zysman to have the top of the wing being a suction side of the wing, and wherein the bottom of the wing is a pressure side of the wing, as suggested and taught by Golling, in order to provide sufficient aerodynamic lift for flight. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman, as applied to claim 4 above, and in view of Bailey (US 20180363481 A1).
Regarding claim 6
	Zysman discloses the method of claim 4.
Zysman is silent on wherein the operating condition is at least one of a takeoff operating condition or a climb operating condition.
However, Bailey teaches a variable-pitch fan rotor assembly (12 Fig 2, each fan blade 28 to rotate selectively about its corresponding fan-blade pivot axis 30, Para 0045) wherein the pitch angle of the fan blade is varied based on an operating condition such as a takeoff operating condition or a climb operating condition (pitch angle of blade 28 is movable between a plurality of position such as a max takeoff position 38 or top of climb position 40, Fig 3, Para 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pitch of the rotor blades in Zysman based on the operating condition being a takeoff operating condition or a climb operating condition, as suggested and taught by Bailey, because fan blade pitch may be varied based on different operations to optimize fuel burn throughout a flight of an aircraft (Para 0076).

Claim(s) 1-2, 10-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi (US 20140223884 A1) in view of Zysman and Duge (US 11149639 B2).
Regarding claim 1
	Sankrithi discloses a method of operating an aircraft engine (ultra-efficient aircraft propulsors 3202 Fig 32) coupled to a wing (two wings where ultra-efficient aircraft propulsors 3202 are mounted on, Para 0140) of an aircraft (3200) comprising: 
setting a pitch of a plurality of rotor blades (Figs. 3A-B show details of the propulsor 300, fan blades 308 may be rotated which variably controls blade pitch angles of the blades 308, Para 0069) of a rotor assembly (fan rotor assembly 306 fixed to rotating struts 318, i.e. rotor, Para 0068) of the aircraft engine.
Sankrithi is silent on setting a pitch of the plurality of rotor blades at non-uniform pitch angles along a circumferential direction of the aircraft engine such that the plurality of rotor blades define a first pitch at a first position and a second pitch at a second position, wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch.
However, Zysman teaches a method to set a pitch of a plurality of rotor blades of a rotor assembly (fan assembly 16 having rotor blades 20 in Fig 8) at non-uniform pitch angles (non-uniform pitch angles of plurality of blades shown in top graph of Fig 7) along the circumferential direction (30 Fig 3), such that the plurality of rotor blades define a first pitch at the first position (1st position being the top position which is at 0 degree in Fig 3 and Fig 7) and a second pitch at the second position (2nd position being the bottom position which is at 180 degree in Fig 3 and Fig 7), wherein the second position is 180 degrees offset from the first position, and 
wherein the first pitch is different from the second pitch (annotated in Fig 7 showing the pitch angle of position 0 degree different from position 180 degrees).

    PNG
    media_image2.png
    728
    888
    media_image2.png
    Greyscale

Additionally, Duge teaches that the intake airflow entering an aircraft engine can be non-uniform, this is created by interaction between the airframe or casing with the atmosphere (Col 5 ll. 1-6, inlet air distortion in Figs 1B, 2 and 3).
Since Zysman teaches a method to vary the pitch angle of the fan blades 20 (Para 0041) to accommodate for non-uniform intake airflow (varying airflow velocity creates a non-uniform flow-field entering the fan assembly 16 that results in non-optimal incidence angles for at least some of the fan blades 20, Fig 2), it would have been obvious to one of ordinary skill in the art before the effective filing date to set a pitch of the plurality of rotor blades in Sankrithi at non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define a first pitch at the first position and a second pitch at the second position, wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch, as suggested and taught by Zysman, in order to accommodate for non-uniform inlet airflow entering the aircraft engines (taught by Duge) because by varying the pitch of the blade based on different inlet airflow velocities, the result outlet airflow is more uniform and efficient (Zysman Para 0033).
Regarding claim 2
	Sankrithi in view of Zysman and Duge discloses the method of claim 1.
Sankrithi further discloses wherein the plurality of rotor blades extend at least partially over a top of the wing (Fig 32, front view showing a few fan blades of engine 3202 extend over the top of the wing annotated in Fig 32) when in a first position (top position being the 1st position), and wherein the plurality of rotor blades extend at least partially below a bottom of the wing (a few other fan blades of engine 3202 extend below the wing) when in a second position (bottom position being the 2nd position).

    PNG
    media_image3.png
    328
    895
    media_image3.png
    Greyscale

Regarding claim 10
	Sankrithi in view of Zysman and Duge discloses the method of claim 1.
Sankrithi further discloses wherein the rotor assembly of the aircraft engine is an unducted rotor assembly (fan 306 being unducted in Figs 3A and 32).
Regarding claim 11
	Sankrithi in view of Zysman and Duge discloses the method of claim 1.
Sankrithi further discloses wherein the aircraft engine is configured as a single unducted rotor engine (engine 3202 is a single engine in Fig 32, details of engine 3202 is shown in engine 300 in Fig 3A) comprising a turbomachine (a core engine 302, a ducted fan 304, and a power sharing drive system 312, are construed as the turbomachine, Fig 3A, Para 0066) driving the unducted rotor assembly (unducted fan 306 driven by struts 318 of the turbomachine).
Regarding claim 14
Sankrithi discloses an aircraft engine (Fig 32) defining a circumferential direction (front view of aircraft showing engines 3202 having circular fan section, details of engine 3202 is shown in engine 300 in Fig 3A), the aircraft engine comprising:
a turbomachine (a core engine 302, a ducted fan 304, and a power sharing drive system 312, are construed as the turbomachine, Fig 3A, Para 0066); 
a rotor assembly (fan 306 fixed to rotating struts 318, i.e. rotor, Para 0068) comprising a plurality of rotor blades (fan blade 308) driven by the rotor assembly;
a pitch change mechanism (112f invoked, actuating pitch control mechanism for fan is shown in Fig 17, Para 0068 bottom) operable with the plurality of rotor blades (308) for changing a pitch of the plurality of rotor blades (blades 308 may be rotated by the actuated pitch control mechanism which variably controls blade pitch angles of the blades 308, Para 0069); and 
a controller (controller 316 in Fig 3A, controls the fan 306 through the actuated pitch control mechanism, Para 0068) operably connected to the pitch change mechanism.
Sankrithi is silent on the controller configured to set a pitch of the plurality of rotor blades through the pitch change mechanism at non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define a first pitch at a first position and a second pitch at a second position, wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch.
However, Zysman teaches a method comprising a controller (70 Fig 8) to set a pitch of a plurality of rotor blades of a rotor assembly (fan assembly 16 having rotor blades 20 in Fig 8) at non-uniform pitch angles (non-uniform pitch angles of plurality of blades shown in top graph of Fig 7) along the circumferential direction (30 Fig 3), such that the plurality of rotor blades define a first pitch at the first position (1st position being the top position which is at 0 degree in Fig 3 and Fig 7) and a second pitch at the second position (2nd position being the bottom position which is at 180 degree in Fig 3 and Fig 7), wherein the second position is 180 degrees offset from the first position, and 
wherein the first pitch is different from the second pitch (annotated in Fig 7 showing the pitch angle of position 0 degree different from position 180 degrees).

    PNG
    media_image2.png
    728
    888
    media_image2.png
    Greyscale

Additionally, Duge teaches that the intake airflow entering an aircraft engine can be non-uniform, this is created by interaction between the airframe or casing with the atmosphere (Col 5 ll. 1-6, inlet air distortion in Figs 1B, 2 and 3).
Since Zysman teaches a method to vary the pitch angle of the fan blades 20 (Para 0041) to accommodate for non-uniform intake airflow (varying airflow velocity creates a non-uniform flow-field entering the fan assembly 16 that results in non-optimal incidence angles for at least some of the fan blades 20, Fig 2), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller to set a pitch of the plurality of rotor blades in Sankrithi at non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define a first pitch at the first position and a second pitch at the second position, wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch, as suggested and taught by Zysman, in order to accommodate for non-uniform inlet airflow entering the aircraft engines (taught by Duge) because by varying the pitch of the blade based on different inlet airflow velocities, the result outlet airflow is more uniform and efficient (Zysman Para 0033).
Regarding claim 15
Sankrithi in view of Zysman and Duge discloses the aircraft engine of claim 14.
Sankrithi further discloses the controller (controller 316 in Fig 3A, controls the fan 306 through the actuated pitch control mechanism, Para 0068) operably with the pitch change mechanism.
Sankrithi is silent on the controller is further configured to receive data indicative of an operating condition of the aircraft engine, and wherein in setting the pitch of the plurality of rotor blades the controller is further configured to modify the pitch of the plurality of rotor blades to non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define the first pitch at the first position and the second pitch at the second position.
However, Zysman teaches a controller (70 Fig 8) to receive data indicative of an operating condition of the aircraft engine (boundary layer airflow 24 in Fig 2, showing the varying airflow velocity, with lower velocities region 32 and higher velocities region 34, Para 0033, these velocities are interpreted to be data indicative of the intake airflow during operation of the engine) of the aircraft engine, and 
wherein in setting the pitch of the plurality of rotor blades the controller is further configured to modify the pitch of the plurality of rotor blades to non-uniform pitch angles along the circumferential direction (pitch angle is increased as each blade 20 moves into boundary layer region 36 and decreased as the blade 20 moves back to boundary region 38, Para 0037) such that the plurality of rotor blades define the first pitch at the first position (1st pitch at position 0 degrees) and the second pitch at the second position (2nd pitch at position 360 degrees, annotated in Fig 7 above).
Additionally, Duge teaches that the intake airflow entering an aircraft engine can be non-uniform, this is created by interaction between the airframe or casing with the atmosphere (Col 5 ll. 1-6, inlet air distortion in Figs 1B, 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Sankrithi to receive data indicative of an operating condition of the aircraft engine, and wherein in setting the pitch of the plurality of rotor blades the controller is further configured to modify the pitch of the plurality of rotor blades to non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define the first pitch at the first position and the second pitch at the second position, as suggested and taught by Zysman, in order to accommodate for non-uniform inlet airflow entering the aircraft engines (taught by Duge) because by varying the pitch of the blade based on different inlet airflow velocities, the result outlet airflow is more uniform and efficient (Zysman Para 0033).
Regarding claim 16
Sankrithi in view of Zysman and Duge discloses the aircraft engine of claim 15.
Sankrithi in view of Zysman and Duge further discloses wherein the operating condition is a high lift operating condition (Zysman teaches the operating condition of the aircraft being when the aircraft is flying in the air and experiencing non-uniform intake airflow, this is construed to be a high lift operation, the claim does not require specific details of what constitutes a high lift versus low lift, therefore, the aircraft flying in the air shows that the aircraft is experiencing high lift).
Regarding claim 19
Sankrithi in view of Zysman and Duge discloses the aircraft engine of claim 14.
Sankrithi further discloses wherein the rotor assembly of the aircraft engine is an unducted rotor assembly (fan 306 is unducted in Figs 3A and 32).
Regarding claim 20
	Sankrithi discloses an aircraft (Fig 32) comprising: 
a wing (two wings where ultra-efficient aircraft propulsors 3202 are mounted on, Para 0140); 
an engine (two ultra-efficient aircraft propulsors 3202, i.e. engines, details of ultra-efficient aircraft propulsor 3202 of Fig. 32 shown as propulsor 300 in Figs 3A-B) coupled to the wing and defining a circumferential direction (front view of aircraft showing engines 3202 having circular fan section), the engine comprising: 
a turbomachine (a core engine 302, a ducted fan 304, and a power sharing drive system 312, are construed as the turbomachine, Fig 3A, Para 0066);
a rotor assembly (fan 306 fixed to rotating struts 318, i.e. rotor, Para 0068) comprising a plurality of rotor blades (308) driven by the rotor assembly, the plurality of rotor blades extending at least partially over a top of the wing (Fig 32, front view showing a few fan blades of engine 3202 extend on top of the wing, annotated in Fig 32) when in a first position (top position being the 1st position) and at least partially below a bottom of the wing (a few other fan blades of engine 3202 extend below the wing) when in a second position (bottom position being the 2nd position); 
a pitch change mechanism (112f invoked, actuating pitch control mechanism for fan is shown in Fig 17, Para 0068 bottom) operable with the plurality of rotor blades (308) for changing a pitch of the plurality of rotor blades (blades 308 may be rotated by the actuated pitch control mechanism which variably controls blade pitch angles of the blades 308, Para 0069); and 
a controller (controller 316 in Fig 3A, controls the fan 306 through the actuated pitch control mechanism, Para 0068) operably connected to the pitch change mechanism.

    PNG
    media_image3.png
    328
    895
    media_image3.png
    Greyscale

Sankrithi is silent on the controller configured to set a pitch of the plurality of rotor blades through the pitch change mechanism at non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define a first pitch at the first position and a second pitch at the second position, wherein the first pitch is different from the second pitch.
However, Zysman teaches an aircraft comprising a controller (70 Fig 8) to set a pitch of a plurality of rotor blades of a rotor assembly (fan assembly 16 having rotor blades 20 in Fig 8) at non-uniform pitch angles (non-uniform pitch angles of plurality of blades shown in top graph of Fig 7) along the circumferential direction (30 Fig 3), such that the plurality of rotor blades define a first pitch at the first position (1st position being the top position which is at 0 degree in Fig 3 and Fig 7) and a second pitch at the second position (2nd position being the bottom position which is at 180 degree in Fig 3 and Fig 7), wherein the second position is 180 degrees offset from the first position, and 
wherein the first pitch is different from the second pitch (annotated in Fig 7 showing the pitch angle of position 0 degree different from position 180 degrees).

    PNG
    media_image2.png
    728
    888
    media_image2.png
    Greyscale

Additionally, Duge teaches that the intake airflow entering an aircraft engine can be non-uniform, this is created by interaction between the airframe or casing with the atmosphere (Col 5 ll. 1-6, inlet air distortion in Figs 1B, 2 and 3).
Since Zysman teaches a method to vary the pitch angle of the fan blades 20 (Para 0041) to accommodate for non-uniform intake airflow (varying airflow velocity creates a non-uniform flow-field entering the fan assembly 16 that results in non-optimal incidence angles for at least some of the fan blades 20, Fig 2), it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller to set a pitch of the plurality of rotor blades in Sankrithi at non-uniform pitch angles along the circumferential direction such that the plurality of rotor blades define a first pitch at the first position and a second pitch at the second position, wherein the second position is 180 degrees offset from the first position, and wherein the first pitch is different from the second pitch, as suggested and taught by Zysman, in order to accommodate for non-uniform inlet airflow entering the aircraft engines (taught by Duge) because by varying the pitch of the blade based on different inlet airflow velocities, the result outlet airflow is more uniform and efficient (Zysman Para 0033).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi in view of Zysman and Duge, as applied to claim 15 above, and further in view of Bailey.
Regarding claim 17
Sankrithi in view of Zysman and Duge discloses the aircraft engine of claim 15.
Sankrithi in view of Zysman and Duge is silent on wherein the operating condition is at least one of a takeoff operating condition or a climb operating condition.
However, Bailey teaches a variable-pitch fan rotor assembly (12 Fig 2, each fan blade 28 to rotate selectively about its corresponding fan-blade pivot axis 30, Para 0045) wherein the pitch angle of the fan blade is varied based on an operating condition such as a takeoff operating condition or a climb operating condition (pitch angle of blade 28 is movable between a plurality of position such as a max takeoff position 38 or top of climb position 40, Fig 3, Para 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pitch of the rotor blades in Sankrithi in view of Zysman and Duge, based on the operating condition being a takeoff operating condition or a climb operating condition, as suggested and taught by Bailey, because fan blade pitch may be varied based on different operations to optimize fuel burn throughout a flight of an aircraft (Para 0076).

Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 8, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating an aircraft engine coupled to a wing comprising, among other features, 
setting a pitch of a plurality of rotor blades at a non-uniform pitch, 
wherein modifying the pitch of the plurality of rotor blades comprises increasing a ratio of a first airflow over the top of the wing to a second airflow over the bottom of the wing.

Claim(s) 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating an aircraft engine coupled to a wing comprising, among other features, 
wherein the operating condition is indicative of a low lift operating condition; and 
setting the pitch of the plurality of rotor blades to uniform pitch angles along the circumferential direction in response to receiving data indicative of the second operating condition such that the plurality of rotor blades define substantially the same pitch angles when in the first position is when in the second position.
Zysman teaches a high pitch angle 50 and a low pitch angle 48 in Figs 4-5, to accommodate the high and low velocities regions 32 and 34 in Fig 3, but fails to teach to set the pitch at a uniform pitch angles, such that the rotor blades define substantially the same pitch angles. 
The instant specification para 0023 has describe that approximate language such as the term substantially is not to be limited to the precise value specified, but may refer to being within a 1, 2, 4, 10, 15, or 20 percent margin. 
There is no teaching in Zysman that the high and low pitch angles 50 and 48 are within 1, 2, 4, 10, 15, or 20 percent margin of one another.

ii.	In claim 18, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating an aircraft engine coupled to a wing comprising, among other features, 
wherein the controller is configured to increase a ratio of a first airflow over the top of the wing to a second airflow over the bottom of the wing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davenport (US 5054998 A) teaches an unducted aircraft engine with variable pitch rotor blades
Nies (US 20100092292 A1) teaches a wind turbine having variable pitch rotor blades
Lecordix (US 9879561 B2) teaches an aircraft engine with variable pitch stator vanes
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741